708 N.W.2d 439 (2006)
474 Mich. 1055
Kimberly WHITE, Plaintiff-Appellant,
v.
COHEN PODIATRY, P.C., and Stanley B. Cohen, D.P.M., Defendants-Appellees.
Docket No. 129227, COA No. 261137.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the June 23, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.